Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on August 10, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1-20 have been amended.  




	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed August 10, 2021, has been entered.

Response to Arguments
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

 
Information Disclosure Statement
The information disclosure statements filed August 11, 2021, and October 11, 2021, have been considered by the Examiner.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 11, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 11, and 18-19:  Claim 3 recites “a third user interface.”  It is unclear if this is intended to be the same “third user interface” that was previously recited in claim 1 or if this is intended to be a different interface.  For purposes of examination, the Examiner is interpreting this interface as a fourth interface.
Claims 11 and 18 are rejected for similar reasons.
Claim 19 inherits the deficiencies of claim 18.
Claim 5:  Claim 5 recites “wherein the causing display of the first avatar includes.”  There is insufficient antecedent basis for this limitation.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 5.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0030578 A1 to Siddique et al. (hereinafter “Siddique”), in view of US 2010/0030660 A1 to Edwards (hereinafter “Edwards”).
Claim 1, 8, and 15:  Siddique discloses systems and methods “related to an online apparel modeling system that allows users to have three-dimensional models of their physical profile created.  Users may purchase various goods and/or services and collaborate with other users in the online environment.”  (See one or more hardware processors; and a non-transitory computer-readable medium (See Siddique, at least FIG. 2 and associated text, central processing unit, memory store; para. [0097], computer readable medium, processors).  Siddique further discloses:  
determining, using one or more hardware processors, a product size (See Siddique, at least para. [0139], system suggests size of an item, i.e., a jacket, to a user based on the user’s shirt size or using body measurements and fit preferences provided by the user; system can look up sizes in database that is provided by the manufacturer to determine if the item is available in the user’s size);
transmitting instructions to a first client device to display a first user  interface (See Siddique, at least FIG. 9 and associated text; para. [0179], user accesses the system through the internet and is presented with the image upload window in Figure 9), the first user interface including:
a first selectable control that, when selected, causes upload of a first image associated with a first view of a first user (See Siddique, at least FIG. 9 and associated text, there are two selectable controls labeled Browse; one is associated with a front picture; user is prompted to browse for a photo; para. [0179], user accesses the system through the internet and is presented with the image upload window in Figure 9 to ; and
a second selectable control that, when selected, causes upload of a second image associated with a second view of the first user (See Siddique, at least FIG. 9 and associated text, there are two selectable controls labeled Browse; one is associated with a profile picture; user is prompted to browse for a photo; para. [0179], user accesses the system through the internet and is presented with the image upload window in Figure 9 to upload photos of themselves; the Examiner notes that the Browse control allows user to select photo to be uploaded),
receiving, from the first client device, the first image in response to a first selection of the first selectable control (See Siddique, at least FIG. 9 and associated text, there are two selectable controls labeled Browse; one is associated with a front picture; user is prompted to browse for a photo, i.e., the control is the browse button; para. [0179], user uploads images of the front perspective; the Examiner notes that the Browse control allows user to select photo to be uploaded);
receiving, from the first client device, the second image in response to a second selection of the second selectable control (See Siddique, at least FIG. 9 and associated text, there are two selectable controls labeled Browse; one is associated with a profile picture; user is prompted to browse for a photo, i.e., the control is the browse button; para. [0179], user uploads images of the side perspective; the Examiner notes that the Browse control allows user to select photo to be uploaded);
generating, based on the first image of the first user and the second image of the first user, avatar data pertaining to a first avatar associated with the first user, the avatar data being stored in a database record (See Siddique, at least para. [0179], the images that the user uploaded are used to generate the user model; para. [0182], data associated with the user model include measurements corresponding to the user; para. [0164], user model is stored in a database);
mapping the first avatar to the product size using the avatar data (See Siddique, at least para. [0125], at any time while browsing or viewing products, user may choose to try on apparel on their user model to test the fit of the apparel; para. [0219], user selects a given product to be displayed on the user’s model; para. [0220], user’s model is clothed with the product based on size information and also body type and fit preferences).
Siddique further discloses that users of the shopping trip can collaboratively share their user model and user data.  (See Siddique, at least para. [0203]). Siddique further discloses that users may make the contents of their fitting rooms public and allow users to identify items of interest that other users have in their fitting rooms and access a user’s model.  (See Siddique, at least para. [0125]).  However, Siddique does not expressly disclose transmitting instructions to a second client device to display preview data in a second user interface of the second client device, the second user interface comprising the first avatar wearing the product, the first avatar being adjustable via the second user interface based on input received from the second client device; receiving a request from the second client device to simultaneously view the first avatar of the first user together with a second avatar of a second user; and in response to receiving the request, transmitting instructions to the second client device to display, in a third user interface, the first avatar of the first user wearing the product together with the second avatar of the second user, the third user interface comprising an option to configure the second avatar to wear the product instead of the first avatar.
However, Edwards discloses an “entertainment device” that displays “a representation of an online virtual environment” and that generates “for display within said representation of the online virtual environment at least one avatars corresponding to users of at least one remote entertainment devices interacting with the online virtual environment.”  (See Edwards, at least Abstract).  Edwards further discloses receiving “configuration data for at least one of the avatars that 
transmitting instructions to a second client device to display preview data in a second user interface of the second client device, the second user interface comprising the first avatar wearing the product, the first avatar being adjustable via the second user interface based on input received from the second client device (See Edwards, at least FIG. 11 and associated text; para. [0161], user of a remote client has an avatar customized with clothing and accessories and appears in a parkland area; para. [0162], local user encounters avatar and initiates a query of the avatar; para. [0170], local user buys item from the owner of the other avatar; owner of the other avatar is asked if they wish to sell the item; if they consent, the local user’s avatar is reconfigured to incorporate the purchased item and the seller’s avatar is similarly reconfigured to remove it); 
receiving a request from the second client device to simultaneously view the first avatar of the first user together with a second avatar of a second user (See Edwards, at least para. [0130], user selects to activate the Home Environment on their client device/PS3, the locally stored software generates the graphical representation of the Home environment and connects to a Home environment server that assigns the user to one of a plurality of online Home environments’ para. ; and 
in response to receiving the request, transmitting instructions to the second client device to display, in a third user interface, the first avatar of the first user wearing the product together with the second avatar of the second user (See Edwards, at least para. [0130], user selects to activate the Home Environment on their client device/PS3, the locally stored software generates the graphical representation of the Home environment and connects to a Home environment server that assigns the user to one of a plurality of online Home environments’ para. [0132], PS3 uploads information regarding the appearance of the avatar and provides the Home environment server with positional data for its own avatar and receives positional data for other avatars within that Home environment’ para. [0143], user is connected to a Home environment in which his friends are located; para. [00151], avatar of the local user will be visible along with avatars of other users), the third user interface comprising an option to configure the second avatar to wear the product instead of the first avatar (See Edwards, at least para. [0162], local user encounters avatar and initiates a query .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative shopping system and method of Siddique the ability of transmitting instructions to a second client device to display preview data in a second user interface of the second client device, the second user interface comprising the first avatar wearing the product, the first avatar being adjustable via the second user interface based on input received from the second client device; receiving a request from the second client device to simultaneously view the first avatar of the first user together with a second avatar of a second user; and in response to receiving the request, transmitting instructions to the second client device to display, in a third user interface, the first avatar of the first user wearing the product together with the second avatar of the second user, the third user interface comprising an option to configure the second avatar to wear the product instead of the first avatar as disclosed by Edwards since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been 
Claims 8 and 15 are rejected for similar reasons.
Claims 2, 9, and 16:  The combination of Siddique and Edwards discloses all the limitations of claims 1, 8, and 15 discussed above,
Siddique further discloses wherein the first and second selectable controls are simultaneously displayed in the first user interface (See Siddique, at least FIG. 9 and associated text; para. [0179], user accesses the system through the internet and is presented with the image upload window in Figure 9; browse controls for front and profile picture are simultaneously displayed), wherein the first view is a front view of the first user (See Siddique, at least FIG. 9 and associated text, there are two selectable controls labeled Browse; one is associated with a front picture); and the second view is a side view of the first user (See Siddique, at least FIG. 9 and associated text, there are two selectable controls labeled Browse; one is associated with a profile picture), the avatar data comprises a view of the first avatar corresponding to the first view of the first user associated with the first image (See Siddique, at least para. [0179], the images that the user uploaded are used to generate the user model; FIG. 9 and associated text, there are two selectable controls labeled Browse; one is associated with a front picture), and another view of the first avatar corresponding to the second view of the first user associated with the second image (See Siddique, at least .
Claims 9 and 16 are rejected for similar reasons.
Claims 4, 13, and 20:  The combination of Siddique and Edwards discloses all the limitations of claims 1, 8, and 15 discussed above,
Siddique further discloses:
receiving input specifying a reference physical measurement of the first user (See Siddique, at least para. [0149], user marks a reference region and enters a measurement for the reference regions);
computing a scale of the first image based on the reference physical measurement of the first user specified by the input (See Siddique, at least para. [0149], the scale of the image is determined using the measurement of the reference region), and
computing an estimate of a physical space measurement of the first user by applying the scale to a distance between two points of interest locations of the first image (See Siddique, at least para. [0149], the scale of the image is determined using the measurement of the reference region).
Claims 13 and 20 are rejected for similar reasons.
Claims 5 and 14:  The combination of Siddique and Edwards discloses all the limitations of claims 4 and 13 discussed above.
Siddique further discloses wherein the reference physical measurement comprises a height of the user (See Siddique, at least para. [0135], user provides measurements to system including body measurements such as height) and the distance between the two points of interest locations includes a distance between a top of a head and feet of the user depicted in the image (See Siddique, at least para. [0135], user provides measurements to system including body measurements such as height).
Siddique does not expressly disclose wherein the causing display of the first avatar includes causing display of the first avatar in the avatar size wearing the product in the user interface.
However, Edwards discloses wherein the causing display of the first avatar includes causing display of the first avatar in the avatar size wearing the product in the user interface (See Edwards, at least FIG. 11 and associated text; para. [0161], user of a remote client has an avatar customized with clothing and accessories and appears in a parkland area; para. [0162], local user encounters avatar and initiates a query of the avatar; para. [0170], local user buys item from the owner of the other avatar; owner of the other avatar is asked if they wish to sell the item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative shopping system and method of Siddique the ability wherein the causing display of the first avatar includes causing display of the first avatar in the avatar size wearing the product in the user interface as disclosed by Edwards since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide an “equivalent of the word-of-mouth means by which knowledge of available products can spread within a buying public.”  (See Edwards, at least para. [0006]).  
Claim 14 is rejected for similar reasons.
Claim 6:  The combination of Siddique and Edwards discloses all the limitations of claim 4 discussed above.
Siddique further discloses:
receiving, from the client device, input that selects the points of interest locations in the first image (See Siddique, at least FIG. 11 and associated text; para. [0157], feature points on the image are selected by the user; para. [0161], texture map is obtained from the image);
moving a given point of the points of interest locations along a path from an initial position to another location based on additional user input received from the client device (See Siddique, at least FIG. 11 and associated text, user is directed to drag the features points on ; and
generating the first avatar based on one or more distances between the two points of interest locations (See Siddique, at least para. [0161], 3D model is created; para. [0164], model is optimized using user input including the proportions of various body parts; para. [0183], in Figure 11, user applies markers on the face (i.e., by dragging) to assist the system in determining the shape/type of face or facial features; para. [0148], construction of head and body models are performed in a similar fashion).
Claims 7 and 12:  The combination of Siddique and Edwards discloses all the limitations of claims 1 and 8 discussed above. 
Siddique further discloses:
 receiving input from the second client device, via the second user interface, that identifies a given product (See Siddique, at least para. [0125], while browsing or viewing products, the user/gift giver may choose to try on apparel of interest on their user model to test the fit of apparel; the Examiner notes that, in this instance, the first client device is the gift receiver’s, i.e., a user who has created a user model, and the second client device is the gift giver’s); and 
receiving a request, from the second client device, via the second user interface, to generate the first avatar of the first user as wearing the given product identified by the input received from the second client device (See Siddique, at least para. [0125], when a user is purchasing a gift for another person, if the user for whom the gift is being purchased already has a user model available in the system, the gift-giver user may request permission to access the receiver user’s model; if the receiver user grants permission for the gift-giver user to access the receiver user’s model,  the receiver user’s model may be accessed by the gift-giver user to test goodness of fit of the apparel that the gift-giver user wants to gift to the receiver user).  
Claim 12 is rejected for similar reasons.

Claims  3, 10-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Siddique in view of Edwards as applied to claims 1, 8 and 15 above, and further in view of US 2002/0171746 A1 to Stephany et al. (hereinafter “Stephany”).
Claims 3, 10-11, and 17-18:  The combination of Siddique and Edwards discloses all the limitations of claims 1, 8, and 15 discussed above. 
Neither Siddique nor Edwards expressly discloses wherein the first selectable control comprises a capture option that causes a camera of the first client device to be activated, the method further comprising: transmitting instructions to the first client device to display a third user interface in response to receiving input that selects the capture option, the third user interface comprising a template superimposed on an image captured by the camera, and transmitting an instruction to the first client device to capture the first image in response to detecting a match between a position of a body of the first user and the template.
However, Stephany discloses a system and method of “generating an animation model” in which an image is captured when the subject is framed by the template and  “generating an animation model using the captured image.”  (See Stephany, at least Abstract). Stephany further discloses wherein the first selectable control comprises a capture option that causes a camera of the first client device to be activated (See Stephany, at least para. [0039], digital camera is powered on and animation mode is selected), the method further comprising:
transmitting instructions to the first client device to display a third user interface in response to receiving input that selects the capture option, the third user interface comprising a template superimposed on an image captured by the camera (See Stephany, at least para. [0039], once animation mode is selected, template is displayed in image display and photographer aligns the template with the subject and activates activation member to capture image), and
transmitting an instruction to the first client device to capture the first image in response to  detecting a match between a position of a body of the first user and the template (See Stephany, at least para. .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative shopping system and method of Siddique and the online virtual environment of Edwards the ability wherein the first selectable control comprises a capture option that causes a camera of the first client device to be activated, the method further comprising: transmitting instructions to the first client device to display a third user interface in response to receiving input that selects the capture option, the third user interface comprising a template superimposed on an image captured by the camera, and transmitting an instruction to the first client device to capture the first image in response to detecting a match between a position of a body of the first user and the template as disclosed by Stephany since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide a method of identifying “predetermined poses” so that the photographer can generate “lifelike animations.”  (See Stephany, at least para. [0008]).
Claims 10-11 and 17-18 are rejected for similar reasons.
Claim 19:  The combination of Siddique, Edwards, and Stephany discloses all the limitations of claim 18 discussed above.
Siddique further discloses:
receiving input from the second client device, via the second user interface, that identifies a given product (See Siddique, at least para. [0125], while browsing or viewing products, the user may choose to try on apparel of interest on their user model to test the fit of apparel;; and 
receiving a request, from the second client device, via the second user interface, to generate the first avatar of the first user as wearing the given product identified by the input received from the second client device (See Siddique, at least para. [0125], when a user is purchasing a gift for another person, if the user for whom the gift is being purchased already has a user model available in the system, the gift-giver user may request permission to access the receiver user’s model; if the receiver user grants permission for the gift-giver user to access the receiver user’s model,  the receiver user’s model may be accessed by the gift-giver user to test goodness of fit of the apparel that the gift-giver user wants to gift to the receiver user).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The article entitled “Virtual Reality Hits Brides.com: Visitors can try Hundreds of Wedding Day Looks with just a few Clicks,” PR Newswire [New York], August 17, 2011, is directed to a try-on simulation tool that allows shoppers to virtually try on wedding dresses using photos of themselves.

The article entitled “Putting Yourself in the Picture: An Evaluation of Virtual Model Technology as an Online Shopping Tool,” by Stephen P. Smith, Robert B. Johnston, and Steve Howard, Information Systems Research, Vol. 22, No. 3, September 2011, pp. 640-659, is directed to using virtual models to sell clothing and their effect on the attitudes of consumers toward the store.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625